Exhibit 10.18

 

 

 

 

 

 

Share Transfer Agreement

 

Of

 

Zhejiang An Kao Power Technology Co., Ltd.

 

by and between

 

Wang Xinhuo

 

And

 

Zhejiang Kandi Vehicles Co., Ltd

 

 

 

 

 

 

 

 

 

 

 

Table of Contents

 

Chapter I Definition and Explanation 2       Article 1 Definition and
Explanation 2       Chapter II Transfer Share 3       Article 2 Transfer of
Share 3       Article 3 Calculation and Payment of Transfer Price and Share
Delivery 3       Article 4 Prerequisite to Payment of Transfer Price 5      
Article 5 Taxes and Expenses 5       Chapter III Representations and Warranties
by Both Parties 5       Article 6 Representations and Warranties Made by Both
Parties 5       Chapter IV Representations and Warranties Made by Transferor 6  
    Article 7 General Presentations and Warranties Made by Transferor 6      
Article 8 Special Presentations and Warranties Made by Transferor 7      
Chapter V Representations and Warranties Made by Transferee 9       Article 9
Representations and Warranties Made by Transferee 9       Chapter VI Employees 9
      Article 10 Employees 9       Chapter VII Confidentiality 10       Article
11 Confidentiality 10       Chapter VIII Default 11       Article 12 Liability
for Breach of Presentations and Guaranties 11       Article 13 Liability for
Breach of Agreement 11       Chapter IX Force Majeure 12       Article 14 Force
Majeure 12       Chapter X Resolution of Disputes 12       Article 15
Arbitration 12

 

i 

 

 

Chapter XI Applicable Laws 12       Article 16 Applicable Laws 12       Chapter
XII Miscellaneous 13       Article 17 Waiver 13       Article 18 Transfer 13    
  Article 19 Amendment 13       Article 20 Severabillity 13       Article 21
Languages 13       Article 22 Validity 13       Article 23 Notice 14      
Article 24 Agreement as a Whole 14       Article 25 Special Agreement 14

 

ii 

 

 

This Share Transfer Agreement (this “Agreement”) is entered into on December 14,
2017 at Xihu District Hangzhou City Zhejiang Province, People’s Republic of
China.

 

Party A: Zhejiang Kandi Vehicles Co., Ltd. (hereinafter referred to as “The
Transferee”)

 

Domicile Address: Jinhua City Industrial Zone, Jinhua City, Zhejiang Province,

 

Legal Representative: Hu Xiaoming

 

Party B: Wang Xinhuo (hereinafter referred to as “the Transferor”)

 

ID Number:

 

Domicile Address:

 

Following transferor and transferee shall be individually referred to as “One
Party” and collectively referred to as “Both Parties”.

 

Whereas:

 

(1) Jinhua An Kao Power Technology Co., Ltd. (hereinafter referred to as “Jinhua
An Kao”) is a limited liability company established and validly existing under
the laws of the RPC. It owns a complete set of system technology for the
replacement of batteries on pure electric vehicles (including thermostatic smart
charging cabinets, 50- 100-channel intelligent charging system, battery
replacement tool cart, car washing machine, 22 invention patents that have been
accepted or declared, more than 10 utility model and design patents, and plug-in
soft-connection PACK technology. 3 invention patents and 14 utility model
patents);

 

(2)The transferor has 100% ownership interest in Jinhua An Kao. The transferor
may fully exercise all of its rights as a shareholder of Jinhua An Kao, and
intends to transfer to the Transferee all (100%) of its ownership interest in
Jinhua An Kao pursuant to the conditions and terms under this agreement.

 

(3) Subject to conditions and terms of this Agreement, the transferee is willing
to acquire the transferor’s full (100%) of shares in Jinhua An Kao owned by the
transferor.

 

For this end, on the principles of the equality and mutual benefits and through
friendly negotiation, pursuant to the Contract Law of the PRC, the Company Law
of the PRC, Provisional Rules on Domestic Investment by Foreign –Invested
Enterprises and other related laws and regulations, the Parties agree as
follows:

 

 1 

 

 

Chapter I Definitions and Explanations

 

Article 1 Definitions and Explanations

 

1.1 The following terms have following meanings in this Agreement, unless the
context indicates otherwise:

 

“Jinhua An Kao” refers to Jinhua An Kao Power Technology Co., Ltd., a limited
liability company established under the laws of the RPC with the registered
capital of RMB20,000,000, its registration number is 330701000092881. Jinhua An
Kao is located at Plot G-01-03 and north side of Building 1 of Plot G-02-01,
Jinhua City Industrial Zone, Jinhua City, Zhejiang Province.

  

“China” refers to the People’s Republic of China. For this Agreement itself,
excluding the Hong Kong Special Administrative Region, the Macao Special
Administrative Region and Taiwan region.

 

“Claims” refers to all of litigation claims, demand, responsibility for
judgement, damages, fee and expense(including lawyer fee and litigation fee,
among others) .

 

“Execution Date” refers the signing date of this Agreement.

 

“Encumbrances” refers to mortgage, transfer, lien, pledge, retention and
establishment of acquisition right, equity guarantee, option, preemption right
and other limitations and conditions, including:

 

(a)any rights and power granted or reserved may have effect on share transfer;
or

 

(b)any rights affecting the right or power to transfer share in the form of
trust transfer, lien, pledge and authorization and others.

 

(c)ensuring to discharge debts in the form of guarantee.

 

“Materially Adverse Changes”: (1) Jinhua An Kao is under government’s
investigation or penalty;(2) Jinhua An Kao gets into litigation, arbitration or
any other judicial procedures; (3) any changes that have materially adverse
effects on financials, business, assets, liabilities, operation and prospects of
Jinhua An Kao.

 

“RMB” shall mean the legal currency of China.

 

“RMB” refers to legal currency in the PRC.

 

 2 

 

 

“The Third Party” refers to any natural person, legal person and other
organization or entity other than the parties to this Agreement.

 

“Business Days” shall mean the legal business days in China.

 

“Closing Date” refers to the date on which Jinhua An Kao completed its
alternation registration procedures with Industrial and Commercial
Administration Bureau and registered the Transferee as its sole shareholder, and
total amount of the transfer price (including the Second Payment of the transfer
price) had been paid off.

 

1.2 Captions inserted for various clauses in this Agreement for easy convenience
of reference only and shall not be deemed to be a part of this Agreement or to
restrict its explanation for the clause it refers to.

 

1.3 Any reference to this Agreement shall be interpreted to include any
potential amended, changed or updated agreements.

 

Chapter II Transfer Share

 

Article 2 Transfer of Share

 

Subject to the conditions and terms of this Agreement, the transferor hereby
agrees to transfer and the transferee agree to acquire all (100%) of the
transferor’s the ownership interest in Jinhua An Kao and all its relevant rights
and obligations, including but not limited to general shareholder’s right and
any right to receive dividend, receive or subscribe dividend stock or to newly
issue additional stock, but excluding any claim or encumbrance occurred prior to
the date of Closing for any reason.

 

Article 3 Calculation and Payment of Transfer Price and Delivery of Transferred
Share

 

3.1 The transferor and the transferee, through negotiation, agree that the
transfer price shall be calculated at the ratio 1:1 of Jinhua An Kao’s net asset
of RMB25,927,733.50 (audit report) (hereinafter referred to as “The Transfer
Price”).

 

 3 

 

 

3.2 Payment of the Transfer Price:

 

(1) The transferor shall pay the transferee 50% of the transfer price, amounting
to RMB12,963,866.75 (hereinafter referred to as “the First Payment of the
Transfer Price” ) within 5 business days after the signing date.

 

(2) The transferor shall assist the transferee to complete relevant industrial
and commercial alternation registration and other equity transfer procedures
within 10 business days after receiving the first payment of the transfer price.

 

The transferee shall pay the transferor the surplus 50% of the transfer price
(hereinafter referred to as “the Second Payment of the Transfer Price”), total
of RMB12,963,866.75, within 5 business days after above alternation registration
and transfer procedures were fulfilled.

 

(3) The following designated bank account by the transferor shall be deemed as
beneficiary account that the transferor receives the transfer price.

 

Beneficiary: Wang Xinhuo

 

Name of Bank: Jinhua Branch, Bank of Hangzhou

 

Account Number:

 

3.3 The transferor shall hand over or urge person concerned to hand over all the
materials, document or information relating to Jinhua An Kao, within 5 business
days after the transferor received the first payment of the transfer price,
including but not limited to Jinhua An Kao’s name stamp, financial stamp,
contract stamp, account details, financial certificates, books(including but not
limited to changing An Kao’s personal seal reserved at bank to be personal seal
of the person specified by the transferee), endorsements, licenses, permits,
customer data, agreements, employee’s information, technology data, among others
and take all the necessary measures to ensure the transferee fully control all
of An Kao’s assets and production and management activities.

 

 4 

 

 

Article 4 Prerequisite to Paying the Transfer Price

 

The prerequisite to paying the transfer Price is : There is not any materially
adverse change happened to or undergone by Jinhua An Kao during the period from
the execution date to completion of the second payment made by the transferee.

 

Article 5 Taxes and Expenses

 

5.1 Both parties shall respectively bear its own fee, charge and expense arising
from negotiating, executing and fulfilling this Agreement and anticipated or
relevant matters relating to this Agreement.

 

5.2 Both parties shall be respectively responsible for payment of legal taxes,
imposed on each party in accordance with applicable laws, caused by executing
and performing this Agreement. There is not obligation on paying or withholding
for each other.

 

Chapter III Representations and Warranties of Both Parties

 

Article 6 Representations and Warranties of Both Parties

 

6.1 The transferor and the transferee are hereby confirm that this Agreement
becomes binding on both parties upon the date of signing this Agreement.

 

6.2 The transferor and the transferee state that all the representations and
documents provided to the other party or its consultant (including but not
limited to its lawyer, auditor, appraiser, financial consultant, and others)
prior to the signing date are still true, accurate, complete and valid, if any
discrepancy against this Agreement, this Agreement shall prevail.

 



 5 

 

 

6.3 The transferor and the transferee agree that any agreement or document
previously executed relating to the share transfer shall become invalid
automatically upon this Agreement comes into force.

 

6.4 All the rights and obligations originally entitled to and burdened by the
transferor shall be entitled to or burdened by the transferee after the closing
date.

 

6.5 The parties to this agreement shall make joint efforts and cooperate to
complete all the procedures related with the transfer, including but not limited
to industrial and commercial alternation registration, endorsement and others,
any processing fee and application fee arising from which shall be borne by
Jinhua An Kao.

 

Chapter IV Representations and Warranties of the Transferor

 

Article 7 General Representations and Warranties of the Transferor

 

7.1 As of the closing date, various representations and warranties made in this
agreement and all the document and material submitted to the transferee as
agreed shall be true, accurate and complete.

 

7.2 There is not and there will not be any lawsuit, arbitration, or any other
proceedings against the transferor or Jinhua An Kao that may affect execution
and fulfillment of this Agreement.

 

7.3 The transferor has full civil capacity of executing and fully fulfilling
this Agreement. The transferor’s execution and full fulfillment of this
agreement shall not contradict any laws, regulations, rules, and authorization
and approval by government body, or any agreement binding on the transferor, and
shall not result in failing to perform or fully perform or improperly perform
above rules and regulations.

 

 6 

 

 

7.4 The transferor is legal owner of the transferred share and has all such
authorization and rights enabling it to transfer the share to the transferee.

 

7.5 As of the closing date, there is not any claim or encumbrance in any form
(including but not limited to any form of option, acquisition right, right of
guarantee or any other forms of third party equity) against the share transfer .

 

Article 8 Representations and Warranties of the Transferor

 

8.1 Jinhua An Kao is an enterprise as a legal person registered, established,
validly existing and operating lawfully under the laws of the RPC. Its
registered capital has been fully paid without such conditions as fraudulent
contribution, false investment or flight of funding.

 

8.2 Jinhua An Kao has never been(has happened or probably will be happened)
investigated, prosecuted, disputed, claimed or under other preceding, and has
not got administrative penalty. Moreover, the transferor had fully disclosed all
the information to the transferee about Jinhua An Kao prior to the signing date.
Consequently, the transferor believes that government will not carry out any
administrative penalty against it due to any problem existed before the signing
date, except for the problems that has been disclosed.

 

8.3 All the taxes, expenses, charges and penalties that request to be paid to
government by Jinhua An Kao have been fully paid off. As of the signing date,
there is no default on any tax, expense, charge and penalty, and any cost and
/or expense arising from making up product defects or rectifying wrongful acts
requested by government.

 

8.4 Jinhua An Kao has got all the necessary approvals, permits and consents to
conduct its operation and business, and has completed all the necessary
registrations. It conducts its operation and business according to the business
scope prescribed in its business license.

 

8.5 Production, operation and business of Jinhua An Kao is fully subject to
related laws and regulations. If Jinhua An Kao subject to administrative penalty
caused by any matter happened prior to the signing date, the transferor shall
fully compensate the transferee for all the loss suffered by Jinhua An Kao.

 

 7 

 

 

8.6 From the signing date, the transferee has right to assign its financial
person move into Jinhua An Kao; From the signing date till the closing date, all
of Jinhua An Kao’s expenses shall not be handled until got approval from the
assigned financial person by the transferee. On the date of closing when the
financial delivery job between the transferor’s accountants and the transferee’s
accountants completed , the transferor’s accountant withdraw from Jinhua An Kao.

 

8.7 The transferor shall be responsible for Jinhua An Kao’s normal operation and
management and ensure its operation and business shall not occur or suffer any
materially adverse changes prior to the closing date.

 

8.8 As of the closing date, Jinhua An Kao had not invested on any company or any
other enterprise as a legal person.

 

8.9 Prior to the closing date, the transferor had fully disclosed all
information about debts borne by Jinhua An Kao. As of the closing date, such
information is still true, accurate and complete.

 

8.10 Prior to the closing date, Jinhua An Kao had paid off all the taxes subject
to applicable laws of China.

 

8.11 As of the closing date, all the production process and technology adopted
and intellectual property(including but not limited to patent, trademark and
expertise and others) owned by Jinhua An Kao are full in conformity with related
laws and regulations, standards and industrial norms, there is no infringe on
intellectual property of others.

 

8.12 The transferee is entitled to demand the transferor to bear responsibility
and compensate all the direct and indirect losses suffered by the transferee,
provided that the transferor violates any above representations or guaranties,
or fails to fulfil any prerequisite in this agreement.

 

 8 

 

 

8.13 The transferor agrees to sign a Non-Compete Agreement with the transferee;
ensuring that key managerial and technical staff of the transferor agree to sign
Non-Compete Agreement with the transferee; the transferor may not directly or
indirectly engage in any industry same or similar to the transferee’s , or any
industry competing with the transferee in any field, or hold share in above
entity without prior consent of the transferee, unless such business or share is
held through the transferee.

 

Chapter V Representations and Warranties of the Transferee

 

Article 9 Representations and Warranties of the Transferee

 

9.1 The transferee is an enterprise as a legal person registered and established
and validly existing and operating lawfully under the laws of the RPC.

 

9.2 To sign this Agreement and fulfil its obligations under this Agreement shall
not be in contradiction with or breach any laws, regulations, rules, as well as
authorization and approval by government body or any agreement binding on the
transferee, and shall not result in failure to perform or fully perform or
improperly perform above rules and regulations.

 

9.3 There is not any action, arbitration, or any other proceedings that may
significantly affect the transferee to execute and fulfil this Agreement.

 

Chapter VI Employees

 

Article 10 Employees

 

All the existing employees of Jinhua An Kao will be employed continuously by the
transferee. In principle, the terms and welfare of the employment shall refer to
existing standards and shall be carried out according to applicable laws.
Afterwards, Jinhua An Kao shall decide on number of employee and labor system
and others based on its operation purpose.

 

 9 

 

 

Chapter VII Confidentiality

 

Article 11 Confidentiality

 

One party to this agreement did or will probably to disclose confidential on its
business, financial conditions as well as its proprietary information(including
materials in written or verbal, hereinafter referred to as “Confidential
Materials”) to the other party, receiving party that received above Confidential
Materials, unless otherwise agreed, shall:

 

11.1.1 Keep secret on the Confidential Materials;

 

11.1.2 May not disclose any Confidential Materials to any third party except for
the Party B’s employee who needs to access to the Confidential Materials to
perform his or her work duties.

 

11.2 Article 11.1 is not applicable to the following:

 

11.2.1 Before disclosing party disclosed the information to receiving party, the
receiving party had got the information from written record that keep in file
and the written record can testify such information.

 

11.2.2 Relevant data being known to the public not due to receiving party’s
default.

 

11.2.3 Receiving party never takes any responsibility to kept secret for the
data getting from the third party.

 

11.3 For a natural person or legal person who ever constituted one party to this
Agreement, even if he or she is no longer as a party to this agreement due to
transfer of his or her rights and obligations under this agreement, the Chapter
VII in this Agreement is still binding on it.

 

 10 

 

 

Chapter VIII Default

 

Article 12 Liability of Breach of Representations and Warranties

 

12.1 If there is any mistake or omission in one party’s representations and
warranties and that may materially affect the other party’s signing this
agreement, or representations or warranties, in any aspect, are misleading or
untrue, then the other party has right to demand the default party full amount
of compensation for any loss(including but not limited to lawyer’s fee,
litigation fee and arbitration fee) caused by its mistake, omission, misleading
and false representations or warranties or by its breach of its representations
and warranties.

 

12.2 Explanation for each of representations and warranties is separated.

 

12.3 In order to avoid ambiguity, the transferor hereby unconditionally and
irrevocably confirms that it shall be responsible for any breach of the
representations and warranties.

 

Article 13 Liability of Breach

 

13.1 If one party make breach , the default party shall be responsible for the
default pursuant to this agreement and laws of China. If both parties make
breach, the default party shall be responsible for the other party’s loss and
other liability. caused by default.

 

13.2 If the transferor violate any representation, warranties or duty, which is
not caused by the transferee’s intentional or gross negligence, the transferor
shall compensate the transferee RMB2,000,000.00 in addition to all the direct
and indirect loss due to it.

 

 11 

 

 

Chapter IX Force Majeure

 

Article 14 Force Majeure

 

14.1 “Force Majeure” refers to special events such as earthquake, typhoon, flood
, fire, war, political turmoil and other “Force Majeure” events acknowledged by
laws of China.

 

14.2 If one party’s obligation is affected and the party’s binding period
specified in this agreement is terminated and automatically extend when force
majeure happens , and the extension period is as long as termination period,
then the affected party shall bear no responsibility for breach of this
Agreement.

 

14.3 The party claiming force majeure shall promptly inform the other party in
writing of such force majeure event, accompanying with the certification of the
occurrence and duration of the force majeure event issued by notary authority
within 5 business days after the force majeure happened. The party claiming
force majeure shall do its best to remove adverse effects of the force majeure.

 

Chapter X Disputes Resolution

 

Article 15 Arbitration

 

Any dispute arising from or in connection with this agreement shall be brought
to China International Economic and Trade Arbitration Commission and arbitrated
pursuant to existing and effective arbitration rules of the Commission when
applying for this arbitration. The arbitration award is final and binding upon
both parties.

 

Chapter XI Applicable Laws

 

Article 16 Applicable Laws

 

The conclusion, validity, explanation, implementation of this Agreement shall be
governed by the laws and regulations of the PRC. Any dispute arising from this
Agreement shall be adjudicated under the laws and regulations of PRC.

 

 12 

 

 

Chapter XII Miscellaneous

 

Article 17 Waiver

 

Any party to this Agreement fails to or postpone exercising a right under this
Agreement shall not be deemed as a waiver to this right; any separate or partial
exercise of a right does not exclude the possibility that this right could be
exercised one more time in the future.

 

Article 18 Transfer

 

Unless otherwise specified, any party shall not transfer its full or partial
rights or obligations under this Agreement without the other party’s prior
written consent.

 

Article 19 Amendments

 

19.1 This agreement is entered into for the benefit of both parties and their
respective recipient and transferee and binding on both parties.

 

19.2 This agreement shall not be amended verbally, amendments to this Agreement
could become effective only by a written instrument signed by both parties to
make it effective.

 

Article 20 Severability

 

Should any provisions of this Agreement be invalid, the validity of the
remaining provisions of this Agreement shall not be affected.

 

Article 21 Languages

 

This Agreement is made in English and Chinese, Chinese text shall prevail in the
event of discrepancy between English and Chinese.

 

Article 22 Validity

 

This Agreement takes effect on the date of signing. This Agreement is written in
quadruplicate in Chinese, with each party holding one. One original shall be
submitted to industry and commence administration department, the rest one shall
be keep in file by Jinhua An Kao.

 

 13 

 

 

Article 23 Notice

 

Any notice and other correspondence concerning this Agreement between the
transferor and the transferee shall be made in writing delivered by express or
fax in the form of letter. Any notice and other correspondence delivered by
express shall be acknowledged within 5 business days from it is delivered to
courier company. The effective date of the notice or correspondence delivered
shall be the date of receipt of it. If by fax, the third business day after
delivery shall be deemed as date of receipt and fax acknowledgement shall be
deemed as evidence.

 

23.2 Any notice and correspondence shall be delivered to the following address:

 

Party A’s Correspondence address: No.1 De Sheng Street Jinhua Industrial Zone
Jinhua City Zhejiang Province

 

Telephone: 0579-82239856

 

Fax:

 

Receiver: Zhu Xiaoying

 

Party B’s Correspondence address: Jing Tang Tou Dong Xiao Street Jindong
District Jinhua City Zhejiang Province

 

Telephone: 13867974348

 

Fax:

 

Receiver: Wang Xinhuo

 

Article 24 Agreement as a Whole

 

This Agreement shall constitute a full and complete content concerning all the
transactions agreed by both parties, and shall replace all the previous
discussions , negotiations and agreements, by both parties, relating to
transactions under this agreement.

 

Article 25 Special Agreement

 

This Agreement must be reported to the board of directors of Zhejiang Kandi
Vehicles Co., Ltd and the board of directors of Kandi Technology Group, Inc. for
approval before it may be carried out.

 

 14 

 

 

IN WITNESS HEREOF, Party A and Party B have executed this Agreement as of the
date first above written.

 

Party A: Zhejiang Kandi Vehicles Co., Ltd.

 

Stamp

 

Authorized representative’s signature : _________________________

 

Party B: Wang Xinhuo

 

Signature: __________________________

 

 

15



 

 